Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In claim 10, line 1 after “plurality of” insert  - - synthetic - - .
	In claim 10, line 1 “after nucleic acid” delete  - - molecule - - .


Authorization for this examiner’s amendment was given in an interview with Mr. Lee on January 22, 2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES MARTINELL whose telephone number is (571) 272-0719.
The examiner works a flexible schedule and can be reached by phone and voice mail.  Alternatively, a request for a return telephone call may be e-mailed to james.martinell@uspto.gov.  Since e-mail communications may not be secure, it is suggested that information in such requests be limited to name, phone number, and the best time to return the call.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave T. Nguyen, can be reached on (571) 272-0731.

OFFICIAL FAX NUMBER
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Any Official Communication to the USPTO should be faxed to this number.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/JAMES MARTINELL/Primary Examiner, Art Unit 1634